Citation Nr: 0720372	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  00-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether the veteran's notice of disagreement with a 
January 16, 2003 rating decision which denied service 
connection for degenerative joint and disc disease of the 
cervical, thoracic, and lumbar spine was timely.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 11, 1978 to August 
1, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Anchorage, Alaska which 
denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD.

The Board denied the veteran's claim in November 2004.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2006 order, the Court 
vacated the Board's November 2004 decision and remanded the 
matter for further proceedings.  

This matter also comes before the Board from a July 2005 
determination of the RO that the veteran's notice of 
disagreement (NOD) with respect to a January 16, 2003 rating 
decision was untimely.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran was notified by VA on January 16, 2003 that 
denied entitlement to service connection for degenerative 
joint and disc disease of the cervical, thoracic, and lumbar 
spine was denied; his notice of disagreement (NOD) was 
received by VA in June 2005.

CONCLUSION OF LAW

The veteran did not submit a timely NOD with respect to the 
January 2003 rating decision; thus, the Board has no 
jurisdiction to consider that issue and it is dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 
3.2600, 20.200, 20.202, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2006).

Appellate review is initiated by the filing of a notice of 
disagreement (NOD) and is completed by the filing of a 
substantive appeal after a statement of the case (SOC) has 
been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201 (2006).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  38 C.F.R. § 20.302(a).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

Service connection for degenerative joint and disc disease of 
the cervical, thoracic, and lumbar spine was denied in a 
rating decision dated January 16, 2003.  The notification 
letter advising the veteran of the rating decision carries 
the same date.  

The veteran testified before the undersigned at the RO in 
February 2003.  He made no mention of his claim of 
entitlement to service connection for degenerative joint and 
disc disease of the spine.  

Written statements from the veteran, dated in February and 
May 2004, neglected to mention the issue concerning 
disability of the spine.

In June 2005, the veteran submitted a statement indicating 
that he wished to reopen a claim for his lumbar, cervical, 
and thoracic spine.  He stated that he disagreed with the 
January 16, 2003 decision.

In a July 2005 letter, the RO notified the veteran that he 
had not filed a timely NOD.  

In August 2005, the veteran submitted a statement alleging 
that his representative had failed to file a timely NOD.  

In his November 2005 substantive appeal, the veteran again 
alleged that his representative failed to timely file a NOD 
and that his case had been closed due to the representative's 
negligence.  In an attached statement, the veteran stated 
that the rating decision had never been received because it 
was sent to the wrong address.

With respect to the veteran's argument that his 
representative had failed to file a timely NOD, the Board 
observes that said representative, Disabled American Veterans 
(DAV), appeared on behalf of the veteran at the February 2003 
hearing before the undersigned.  No mention of the claim for 
degenerative joint and disc disease of the spine was made at 
that time.  DAV represented the veteran before the Board in 
his claim of entitlement to service connection for an 
acquired psychiatric disorder.  It is clear that the veteran 
had contact with DAV subsequent to the AOJ's January 2003 
rating decision.  However, at no time did either the veteran 
or his representative indicate the veteran's desire to appeal 
the January 2003 rating decision which denied service 
connection for degenerative joint and disc disease of the 
spine.  Additionally, in his June 2005 claim, the veteran 
expressed his desire to reopen his claim, evidencing 
awareness that the previous decision on the issue was final.  
As such, the Board rejects the veteran's assertion that his 
representative is at fault for neglecting to submit a timely 
NOD.

With respect to the veteran's argument that he did not 
receive the January 2003 rating decision, the Board notes 
that there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).

Here, the Board finds the veteran's mere assertion that he 
did not receive the January 2003 rating decision is not 
sufficient to rebut the presumption of regularity in the 
administrative process.  The record shows that the rating 
decision and an appropriate notification letter were sent to 
the veteran at his last known address of record on January 
16, 2003, and that a copy of the letter was also sent to his 
representative.  The letters were not returned by the U.S. 
Postal Service.  Thus, the Board is satisfied that the 
veteran was properly and promptly notified of the January 16, 
2003 rating decision.

In summary, the question presented to the Board is purely 
legal.  Specifically, whether the veteran's NOD regarding the 
January 16, 2003 rating decision is deemed to be timely 
within the parameters of the statutes and regulations absent 
any consideration of good cause.

The time limit for filing either a NOD or a request for an 
extension of time in this case was January 16, 2004, one year 
after the issuance of the rating decision.  The veteran's NOD 
was received by the AOJ on June 21, 2005, subsequent to the 
January 16, 2006, deadline for initiating an appeal.  There 
is no evidence of record that the AOJ received a request from 
the veteran asking for an extension of time to file a NOD.  
Thus, the Board finds that the veteran did not timely file a 
NOD to the January 16, 2003 rating decision.

As a final note, the Board points out that the notice and 
duty to assist provisions of the VCAA do not apply to this 
appeal as the law as mandated by statute is dispositive of 
the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The VCAA essentially clarifies VA's duty to notify 
claimants of any information that is necessary to 
substantiate a claim for benefits and codifies VA's duty to 
assist.  Thus, because the facts of this case are not in 
dispute and this case involves pure statutory interpretation, 
the VCAA is inapplicable and need not be further discussed.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2006).


ORDER

The veteran did not submit a timely NOD to the January 16, 
2003 rating decision that denied entitlement to service 
connection for degenerative joint and disc disease of the 
cervical, thoracic, and lumbar spine and the appeal as to 
this issue is dismissed.


REMAND

In its December 2006 order, the Court indicated that the 
veteran had asserted to the Court the relevance of records 
dated in July 2000 from Bartlett Regional Hospital which 
mention prior visits.  The Court indicated that the record 
was devoid of evidence that VA made any effort to obtain the 
records in question.  Efforts to obtain these records should 
be undertaken.

The Board additionally notes that the veteran has submitted 
additional evidence pertaining to his claimed acquired 
psychiatric disorder.  The AOJ has not reviewed this evidence 
and there is no indication in the record that the veteran 
waived initial consideration of evidence by the AOJ. As the 
AOJ did not review this evidence, an SSOC must be issued. See 
38 C.F.R. §§ 19.31, 19.37 (2006).

Finally, the Board observes that, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, but there has been no 
notice of the types of evidence necessary to establish a 
disability rating for the veteran's  disability claim or the 
effective date of the disability.  The veteran should be 
afforded such notice prior to further adjudication of his 
appeal.

The veteran is informed that if there is outstanding 
evidence, he must submit the evidence to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA letter which 
provides the veteran with notice of the 
evidence necessary to establish a 
disability rating and the effective date 
of a disability rating pursuant to 
Dingess/Hartman.

2.  Contact the veteran and request that 
he provide the appropriate release so 
that records from Bartlett Regional 
Hospital prior to July 2000 may be 
obtained and associated with the record.  
The veteran should also be informed to 
submit all evidence in his possession or 
evidence that he can obtain.

3.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, in light of any additional 
evidence added to the records assembled 
for appellate review.  If the benefits 
requested on appeal remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case (SSOC). The veteran and his attorney 
should be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


